Citation Nr: 1440430	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  10-18 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, or coronary artery disease.

3.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction, cataracts, and onychomycosis, prior to July 8, 2010.

4.  Entitlement to an evaluation in excess of 40 percent for diabetes mellitus, type II, with erectile dysfunction, cataracts, and onychomycosis, since July 8, 2010.

5.  Entitlement to an initial evaluation in excess of 10 percent for right upper extremity diabetic peripheral neuropathy, prior to November 15, 2011.

6.  Entitlement to an initial evaluation in excess of 20 percent for right upper extremity diabetic peripheral neuropathy, since November 15, 2011.

7.  Entitlement to an initial evaluation in excess of 10 percent for left upper extremity diabetic peripheral neuropathy, prior to November 15, 2011.

8.  Entitlement to an initial evaluation in excess of 20 percent for left upper extremity diabetic peripheral neuropathy, since November 15, 2011.

9.  Entitlement to a finding of total disability based on individual unemployability (TDIU), prior to July 8, 2010.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from March 1966 to February 1968, to include a tour of duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part denied service connection for hypertension, a kidney disorder, and posttraumatic stress disorder (PTSD); granted service connection for bilateral upper extremity neuropathy, rated 10 percent disabling each; and denied an increased evaluation for diabetes mellitus.

In a July 2011 decision, the Board remanded the appeals to the Appeals Management Center (AMC) for additional development.  During the processing of that remand, the AMC granted service connection for PTSD; this was a full grant of the benefit sought on appeal, and hence that issue is no longer before the Board.  The AOJ also granted increased, 20 percent evaluations for left and right upper extremity diabetic neuropathy, effective from November 15, 2011.  As this is not a grant of the maximum benefit possible for those disabilities, and the Veteran has expressed his desire to continue the appeals with regard to those issues, all stages of evaluation remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

While the appeal was pending at the AMC, the RO addressed several claims over which the Board held appellate jurisdiction.  In a December 2011 rating decision, the RO granted entitlement to TDIU, effective July 8, 2010.  This benefit was actually on appeal as part and parcel of the pending appeals for increased evaluations.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue has been recharacterized as above to reflect the period of evaluation remaining on appeal.  The RO additionally granted an increased 40 percent evaluation for diabetes mellitus, effective July 8, 2010; the staged evaluation is reflected in the issues above.  

The issues of entitlement to service connection for hypertension and evaluation of diabetes since July 8, 2010, are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is no diagnosis of any current kidney disorder at any point during the appeal.

2.  Prior to July 8, 2010, diabetes mellitus did not require regulation of activities in relation to blood sugar control.

3.  At all times during the pendency of the appeal, right and left upper extremity diabetic neuropathy has been manifested by no worse than mild sensory impairment of the radial nerve; there is no motor impairment.

4.  Effective October 1, 2009, the Veteran's service-connected disabilities, rated a combined 90 percent disabling with a single disability rated at least 60 percent disabling, rendered the Veteran unable to secure and follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a kidney disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction, cataracts, and onychomycosis, prior to July 8, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2013).

3.  The criteria for an increased initial evaluation of 20 percent, but no higher, for right upper extremity diabetic peripheral neuropathy, prior to November 15, 2011, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8514 (2013).

4.  The criteria for an initial evaluation in excess of 20 percent for right upper extremity diabetic peripheral neuropathy since November 15, 2011, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8514 (2013).

5.  The criteria for an increased initial evaluation of 20 percent, but no higher, for left upper extremity diabetic peripheral neuropathy, prior to November 15, 2011, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8514 (2013).
6.  The criteria for an initial evaluation in excess of 20 percent for left upper extremity diabetic peripheral neuropathy since November 15, 2011, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8514 (2013).

7.  The criteria for a finding of TDIU effective October 1, 2009, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  May 2009 and October 2010 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claims were subsequently readjudicated, most recently in a December 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  In January and February 2009 VA treatment records, the Veteran referred to treatment by an "outside" physician; he has not, however, despite repeated requests to identify non-VA providers and provide either the records or appropriate releases, done either.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is ultimately the Veteran's responsibility to ensure that relevant evidence is associated with the file, to include providing VA with sufficient information to assist him.  38 C.F.R. § 3.159(c)(1).  Further, the Board notes that the summary of the private treatment by the VA doctor indicates, in light of examination findings discussed below, that the failure to obtain the private records is harmless.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

Several VA examinations have been secured in connection with the Veteran's claims; the examiners made all necessary clinical findings to allow application of the rating criteria, and offered required opinions, with supporting rationale, when requested.  The examinations are adequate for adjudication.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board notes that the July 2011 remand directed several examinations be conducted.  There has been full compliance with the remand directives with regard to the issues decided here.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has objected to the adequacy of the opinion with regard to the etiology of kidney disease, but in light of the examiner's finding of no current disability, any error in the opinion on causation or aggravation is harmless.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  


Service Connection

The Veteran has alleged that he suffers from a current kidney dysfunction, which is caused or aggravated by his service-connected diabetes.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The element of nexus may be established by operation of a presumption for certain chronic conditions, and/or in Veterans shown to be exposed to herbicide agents in service.  

In the absence of proof of a present disability, however, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability is filed or during the pendency of that claim, even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Here, there is no competent and credible evidence of any kidney disorder or diagnosis.  VA treatment and examination reports repeatedly note the lack of any testing indicating a problem with renal function.  The Veteran has complained of urinary tract infection (UTI), treated in January and February 2009, and has reported being fearful of kidney problems developing as a result of his use of medications, but at no time has any medical professional diagnosed any kidney disease or disorder.  They have in fact specifically stated that no diagnosis is warranted.
The Board recognizes that the Veteran has reported "kidney infections" to some doctors by history, but references in the contemporaneous treatment records make clear that it was UTIs, with no evidence of kidney involvement, that he was referring to.  The Veteran is not himself competent to diagnose a kidney disorder, though he can identify symptoms which might indicate the presence of one.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Here, he competently describes burning with urination, or urinary incontinence, and expressed to doctors and VA that he feared these represented kidney problems.  The medically competent doctors, however, disproved his fears.  The November 2011 VA examiner, in particular, stressed that UTIs were unrelated to any potential kidney problems.

In sum, there is no current disability.  No kidney problems have been competently diagnosed; the Veteran's opinions and fears, as a layperson, are inadequate to establish such a diagnosis.  At best, he had a UTI prior to the filing of his claim for the benefit in April 2009, outside the appellate period.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a kidney disorder is not warranted.

Evaluations

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

	Diabetes Mellitus

Diabetes is rated under Diagnostic Code 7913.  A 20 percent rating is assigned when diabetes mellitus requires either insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned when diabetes mellitus requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  If more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, a 100 percent evaluation is assigned.  

The rating criteria for diabetes are successive.  "Successive" means that the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008). 

Regulation of activities is defined as "avoidance of strenuous occupational and recreational activities."  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  This regulation must be designed to avoid the occurrence of hypoglycemic reactions.  It is not restriction or regulation imposed by lack of physical capacity or ability.

The record here reflects throughout the appellate period that the Veteran has no regulation of activity as is contemplated by the rating criteria.  VA examiners in May 2009 and November 2011 specifically so find.  A December 2010 general medical examiner did state that the Veteran's diabetes and use of insulin would prevent him from driving a truck, but it is clear in his statement that such a restriction is completely unrelated to blood sugar control.  It reflects a regulation preventing certain people from maintaining a commercial driver's license (CDL).

The Board notes that in the October 2013 informal hearing presentation, the Veteran's representative conceded that the Veteran "did not regulate his activities as part of his management for" diabetes.

Therefore, there being no evidence of the need for regulation of activities, no evaluation in excess of 20 percent is assignable prior to July 8, 2010.  As noted above, the rating since July 8, 2010 is remanded.

The Board notes that the Veteran has not alleged that a compensable evaluation should be assigned for the erectile dysfunction, cataracts, or onychomycosis associated with diabetes; nor does the record so reflect.

	Peripheral Neuropathy of the Upper Extremities

Peripheral neuropathy of the right and left upper r extremities has been diagnosed as a complication of service-connected diabetes mellitus, type II.  Prior to November 15, 2011, 10 percent evaluations are assigned for each limb under Diagnostic Code 8715, for neuralgia of the median nerve.  Neuralgia is usually typified by a "dull and intermittent pain" and is rated according to the same scale as paralysis of the involved nerve, with a maximum evaluation of incomplete paralysis.  38 C.F.R. § 4.124.  Code 8715 provides that mild impairment is 10 percent disabling in either limb.  Moderate impairment is 20 percent disabling in the minor limb, and 30 percent in the major, or dominant, limb.  Severe impairment is rated 40 percent disabling in the minor arm, and 50 percent in the dominant arm.  For complete paralysis, a 60 percent rating is assigned for the minor arm and a 70 percent for the dominant arm.  38 C.F.R. § 4.124a, Codes 8515, 8615, 8715.  The Veteran here is identified as left handed, and so that is his dominant limb.

Since November 15, 2011, higher, 20 percent evaluations are in effect for the left and right arms under Code 8514, for impairment of the musculospiral or radial nerve.  For that nerve, 20 percent evaluations are assigned for mild impairments of either upper extremity.  Moderate impairment is 20 percent disabling in the minor limb, and 30 percent in the major, or dominant, limb.  Severe impairment is rated 40 percent disabling in the minor arm, and 50 percent in the dominant arm.  For complete paralysis, a 60 percent rating is assigned for the minor arm and a 70 percent for the dominant arm.  38 C.F.R. § 4.124a, Codes 8514, 8614, 8714.  

The RO discussed the change in applied Codes in the December 2012 rating decision granting the increased evaluations.  The November 2011 VA examiner identified three nerves as being involved with the Veteran's neurological complaints in the upper extremities: the radian, median, and ulnar nerves.  Each to some degree controls movement, strength, and sensation of the hand, wrist, and elbow.  It appears that the RO determined that compensating the Veteran under each Code was not possible, as the affected functions of the nerves were so closely aligned and overlapping that pyramiding, or compensating the same manifestations under multiple Codes, was not possible.  38 C.F.R. § 4.14.  The RO therefore applied the Code that afforded the highest disability evaluation for the level of impairment demonstrated.  For mild impairment, Code 8514 provides a 20 percent rating, while the Codes for the other nerves provide only 10 percent.  The Board agrees with the reasoning of the RO, and finds that application of Code 8514 is the most appropriate and beneficial to the Veteran.

However, the Board notes that the Veteran's complaints and descriptions of his impairments have been consistent both before and after November 15, 2011.  The May 2009 VA contract examiner who first diagnosed the peripheral neuropathy did not identify any specific nerves; resolving all doubt in favor of the Veteran, it must be presumed that the same nerves identified in November 2011 were also affected in May 2009.  Therefore, application of Code 8514 for the period prior to November 15, 2011, is appropriate.

The May 2009 examiner described impaired sensation in the tips of the left and right fingers with the pinprick test.  He also noted abnormal tricep, bicep, and brachioradialis reflexes bilaterally.  There was no notation of impaired movement or strength, however.  In November 2011, the Veteran reported mild numbness of the left and right upper extremities, but he denied any pain.  Motor function was normal, but testing did show decreased sensation in the hands and fingers to light touch.  Mild incomplete paralysis of the radial, median, and ulnar nerves of the left and right upper extremities was diagnosed.

VA treatment records through December 2012 reveal no complaints or treatment related to upper extremity neuropathy.  The Veteran was assessed for foot related complaints, and for radiculopathy related to his back, but not for his arms.  When asked about neuropathy, the Veteran generally denied even sensory problems.

The medical evidence of record, corroborated by the Veteran's subjective complaints, reveals no more than diminished sensation in the fingers and hands.  There is no motor or strength impairment.  The VA examiner in November 2009 described the disability as mild; there is no indication reflected in the record of any moderate neurological impairment of either arm.  

The Veteran in fact makes no argument that such a disability level exists at any time during the appellate period.  He instead makes the bare request for evaluations in excess of 20 percent since November 15, 2011.  Importantly, he argues in his October 2013 IHP that prior to November 15, 2011, given the consistency of his complaints and the medical findings, a 20 percent evaluation is warranted; he does not argue that a yet greater evaluation is warranted.
The Board agrees with the Veteran.  The symptomatology before and after November 15, 2011, is substantially the same, with no greater than mild sensory impairment of the radial, ulnar, and median nerves.  Under Code 8514, a 20 percent evaluation, and no higher, is warranted for both stages of evaluation.  

	Extraschedular Evaluations

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

Here, the Veteran reports symptoms of numbness and sensory deficits, which are fully accounted for by the Schedular criteria under Code 8514.  Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disability manifestations that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

As all service-connected manifestations of disability are accounted for, no further discussion of extraschedular evaluation under 38 C.F.R. § 3.321 is necessary.


TDIU

Total disability ratings for compensation may be assigned where the Schedular rating is less than total and the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a).  There is no requirement that employment be in a certain field or provide a certain standard of living or income level beyond the poverty level.  Factors to be considered in determining entitlement to TDIU include but are not limited to employment history, educational achievement, and vocational attainment.  Age is not a factor.  38 C.F.R. § 4.16.

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  His diabetes and related complications alone merit a combined 60 percent evaluation from May 26, 2009, and are considered a single disability as they arise from a common etiology.  Effective October 29, 2008, the Veteran's service-connected coronary artery disease (CAD) has been rated 60 percent disabling.  Overall, the Veteran has merited a combined 90 percent disability rating since May 26, 2009.  The Veteran very clearly meets the Schedular eligibility requirements for TDIU.

The Veteran's level of disability, educational achievement, work history, and vocational training have been the same throughout the appellate period.  He was been rated at least 70 percent disabled since October 2008.  He has a high school education and some vocational training as an electrician; he worked as a truck driver from 2001 to 2009.  Based on this profile, the RO granted entitlement to TDIU; in a December 2011 rating decision, the RO determined that TDIU was warranted effective July 8, 2010, the date of receipt of a claim for the benefit.  The RO found that the service-connected heart condition rendered the Veteran unable to do "any type of work."
Review of the claims file, however, reveals that the Veteran's July 2010 "claim" was actually an inquiry regarding an earlier formal claim, received October 14, 2009.  This is the date of receipt of the claim for TDIU.  Further, he and his employer have asserted that his last day of employment was October 1, 2009.  Moreover, as is noted above, the TDIU claim was already pending as part and parcel of the Veteran's claims for increased evaluation.

Accordingly, entitlement to TDIU for a period prior to July 8, 2010, is warranted.  His claim was pending long before that date, and the disability picture presented has been found to warrant a finding of TDIU.  The Board finds that TDIU entitlement is established from October 1, 2009, the date on which the Veteran actually became unemployed due to the functional impact of his service-connected disabilities.

ORDER

Service connection for a kidney disorder is denied.

An evaluation in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction, cataracts, and onychomycosis, prior to July 8, 2010, is denied.

An increased initial evaluation of 20 percent, but no higher, for right upper extremity diabetic peripheral neuropathy, prior to November 15, 2011, is granted, subject to regulations applicable to the payment of monetary benefits.

An initial evaluation in excess of 20 percent for right upper extremity diabetic peripheral neuropathy since November 15, 2011, is denied.

An increased initial evaluation of 20 percent, but no higher, for left upper extremity diabetic peripheral neuropathy, prior to November 15, 2011, is granted, subject to regulations applicable to the payment of monetary benefits.

An initial evaluation in excess of 20 percent for left upper extremity diabetic peripheral neuropathy since November 15, 2011, is denied.
A finding of TDIU from October 1, 2009, is granted, subject to regulations applicable to the payment of monetary benefits.


REMAND

Hypertension

The Veteran has requested a remand for examination and medical opinion regarding the etiology of hypertension which considers all theories of entitlement advanced by the Veteran or the record.  The Board agrees that such is warranted.

The most recent medical opinion, dated in November 2011, did not consider whether any relationship (causation or aggravation) exists between hypertension and service-connected CAD.  Further, the Veteran has cited studies indicating a potential link between hypertension and herbicide exposure in his October 2013 IHP.  As there is evidence of a current disability, in-service exposure to herbicides, and a potential link between the two, examination is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Diabetes since July 8, 2010

As is discussed above, at no time during the appellate period has the Veteran ever demonstrated that he regulates his activity for purposes of controlling his diabetes.  In the October 2103 informal hearing presentation, the Veteran has conceded that he fails to meet the Schedular requirements for an increased evaluation.

Nevertheless, the RO has seen fit to assign an increased 40 percent evaluation for diabetes, effective from July 8, 2010.  While the decision appears to indicate that the RO considered an inability to maintain a CDL and operate a truck professionally to be "regulation of activities" the language of the regulation and binding legal precedent make clear that this cannot possibly be correct.  It is possible that the RO has assigned an extraschedular evaluation under 38 C.F.R. § 3.321, but the file does not reflect any compliance with the process set forth for such.

The Board is therefore at a loss to explain how the RO has justified the current 40 percent rating.  The lack of a legal justification has made a meaningful review of the current evaluation impossible.  Therefore, the claim must be remanded to the RO for a full and complete explanation of how the current evaluation was arrived at, so that the Board may apply the correct criteria and standard of review.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA hypertension examination.  The claims folder, to include those documents associated with the electronic record, must be reviewed in conjunction with the examination.  The examiner must:

a) Opine as to whether it is at least as likely as not (50 percent probability or greater) that the currently diagnosed hypertension is caused  by service-connected CAD; 

b) Opine as to whether it is at least as likely as not (50 percent probability or greater) that the currently diagnosed hypertension is aggravated (worsened beyond the natural progression) by service-connected CAD;
 
c) Opine as to whether it is at least as likely as not (50 percent probability or greater) currently diagnosed hypertension is caused or aggravated (worsened beyond the natural progression) by established exposure to herbicides in service.  Recent studies cited by the Veteran in his October 2013 IHP must be specifically addressed.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that although hypertension is not a presumptive condition, this does not bar entitlement to service connection on a direct basis and cannot be the basis of a negative opinion.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case, to include explaining the apparent grant of entitlement to a 40 percent evaluation for diabetes mellitus, type II, in the absence of "regulation of activities" as defined by the regulations, and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


